UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-528



In Re: JAMES OTIS KELLEY,

                                                       Petitioner.




                On Petition for Writ of Mandamus.
                  (CA-93-932-L, CA-94-2295-MJG)

Submitted:   May 7, 1996                   Decided:   June 4, 1996


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


James Otis Kelley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner has filed a petition for a writ of mandamus and a

writ of prohibition seeking to compel an unnamed bailee to perform

in accordance with bailment proceedings stemming from this court's

decisions in In re Kelley, No. 95-8058 (4th Cir. Oct. 13, 1995)
(unpublished) and In re Kelley, No. 95-8070 (4th Cir. Jan. 25,
1996) (unpublished). Our review of these cases reveals them to be

denials of earlier petitions seeking both writs of mandamus and

prohibition relating to an earlier 42 U.S.C. § 1983 (1988) case
dismissed by a Maryland district court and affirmed by this court

on appeal. Accordingly, because we find no factual basis to support

Petitioner's request, we grant Petitioner leave to proceed in forma
pauperis but deny his petition for a writ of mandamus and prohibi-

tion. Given this disposition, we also deny his motion for subpoenas

to obtain information relating to his petition. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the Court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  2